Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 04/26/2021. Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/17/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for natural language question answering systems. The detailed implementation indicates: (1) A method comprising: determining a set of candidate database queries, each including a respective sequence of tokens of a database syntax, based on a string; (2) Determining a first score for a first candidate database query from the set of candidate database queries, wherein the first score is based on a match between one or more words of the string and a token of the respective sequence of tokens of the first candidate database query; (3) Determining a second score for the first candidate database query, wherein the second score is based on natural language syntax data determined for words of the string; (4) Selecting, based on the first score and the second score, the first candidate database query from the set of candidate 

Pertinent Art
4.	Chu-Carroll et al, US 20190171646, discloses providing answers to questions using hypothesis pruning, wherein the process comprises filtering out any of the candidate answers with a preliminary score that does not satisfy a defined condition, forming a subset of candidate answers whose preliminary scores satisfy a certain threshold, and applying further scoring mechanism to rank these candidate answers and selecting these candidate answers based on the combination of scores.
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/15/2021

/HUNG D LE/Primary Examiner, Art Unit 2161